Exhibit
   Case
         A21-70009 Document
    Case21-70009    Document26-1
                             15                      Filed
                                                     Filed in
                                                            in TXSB
                                                               TXSB on
                                                                    on 02/02/21
                                                                       02/11/21 Page
                                                                                Page 11 of
                                                                                        of 216




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION                                                       ENTERED
                                                                                                          02/02/2021
In re                                                         §        Case No. 21-70009
                                                              §
JOSIAH’S TRUCKING LLC                                         §        (Involuntary Proceeding)
                                                              §
                 Alleged Debtor.                              §

               ORDER FOR THE APPOINTMENT OF AN INTERIM TRUSTEE
                               Resolving ECF No. 3

        This matter came on for hearing on the 2nd day of February, 2021, upon Emergency

Motion for an Order Appointing an Interim Trustee under 11 U.S.C. § 701 and Granting

Emergency Relief (the “Motion”) filed in this involuntary case by the Petitioning Creditors1,

requesting the appointment of an interim trustee pursuant to 11 U.S.C. § 303(g) and Rule 2001 of

the Federal Rules of Bankruptcy Procedure. The Court having considered the Motion and any

responses thereto, finds that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; that notice of the Motion and the opportunity for hearing on the Motion was appropriate

under the particular circumstances; it is

        ORDERED that the Motion is GRANTED, the appointment being necessary to protect

and preserve property of the Alleged Debtor’s estate and to prevent concealment, waste, loss or

conversion, if any, of the assets of the estate by the Alleged Debtor. Additionally, there is an

immediate need for an investigation of known and potential assets; it is further

        ORDERED that the United States Trustee shall appoint an interim trustee under 11 U.S.C.

§ 701 to preserve property of the estate and to prevent loss to the estate and shall consider the

election of the Petitioning Creditors and all parties-in-interest to name an Interim Trustee,

pending a full and complete election or decision by creditors, if any should be involved; and it is

further
1
        The Petitioning Creditors filing the original Involuntary Petition are: Sonia Tellez, Carlos Tellez and
Rosemary Rodriguez, Individually and as next friend of I. Tellez, a minor.
Exhibit
   Case
         A21-70009 Document
    Case21-70009    Document26-1
                             15               Filed
                                              Filed in
                                                     in TXSB
                                                        TXSB on
                                                             on 02/02/21
                                                                02/11/21 Page
                                                                         Page 22 of
                                                                                 of 216



       ORDERED that the duties of the interim trustee shall include the following, but not

limited to: (1) take possession of the property of the Alleged Debtor’s estate and to operate

the Alleged Debtor’s business including temporary and preliminary injunctive relief to

preserve the proceeds of the Debtor’s insurance policies in the hands of any third party; (2)

collect and analyze the Alleged Debtor’s financial records to identify all property lost

through fraudulent transfers and/or preferences, i f a n y , and to bring the property back into

the estate for the benefit of creditors; and (3) taking of all other acts necessary to preserve

and protect the property of the estate, including taking possession of property as might be

necessary to prevent any further loss to the estate.

       ORDERED that, pursuant to Rule 2001(b) of the Federal Rules of Bankruptcy Procedure,

the appointment of the interim trustee by the United States Trustee is contingent upon

the furnishing of a bond by the Petitioning Creditors in the amount of $100.00

conditioned to indemnify the Alleged Debtor for costs, attorney’s fees, expenses, and damages

allowable under 11 U.S.C. § 303(i).

       ORDERED that, _______________ is appointed as Trustee.
  February 02, 2021
SIGNED this ___ day of __________, 2021.


                                               ___________________________________
                                               UNITED STATES BANKRUPTCY JUDGE
Exhibit  B
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 3 of 16
Exhibit  B
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 4 of 16
Exhibit  C
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 5 of 16
Exhibit  C
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 6 of 16
Exhibit  C
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 7 of 16
Exhibit  D
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 8 of 16
Exhibit  D
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 9 of 16
Exhibit  D
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 10 of 16
Exhibit  D
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 11 of 16
Exhibit  D
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 12 of 16
Exhibit  D
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 13 of 16
Exhibit  D
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 14 of 16
Exhibit  E
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 15 of 16
Exhibit  E
   Case 21-70009   Document 26-1 Filed in TXSB on 02/11/21 Page 16 of 16
